UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2350


In re: MARTY LORENZO WRIGHT,

                Petitioner.


  On Petition for Writ of Audita Querela.   (4:95-cr-00039-TEM-
                             TEM-1)


Submitted:   June 30, 2011                  Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marty Lorenzo Wright, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marty Lorenzo Wright has filed a petition for a writ

of audita querela in this court, pursuant to the All Writs Act,

28 U.S.C. § 1651(a) (2006), seeking to challenge the district

court’s prior dismissal of his Fed. R. Civ. P. 60(b) motion in

his underlying 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                        A

writ of audita querela is not available to a petitioner when

other    avenues   of   relief   are    available,    such      as   a   motion    to

vacate under § 2255.           United States v. Torres, 282 F.3d 1241,

1245 (10th Cir. 2002); United States v. Johnson, 962 F.2d 579,

582 (7th Cir. 1992) (explaining that audita querela may not be

invoked by a defendant challenging the legality of his sentence

who could otherwise raise that challenge under § 2255).                           The

fact that Wright cannot proceed under § 2255 unless he obtains

authorization from this court to file a successive motion does

not alter this conclusion.            United States v. Valdez-Pacheco, 237

F.3d    1077,   1080    (9th   Cir.   2000)   (“We   agree      with     our   sister

circuits . . . that a federal prisoner may not challenge a

conviction or a sentence by way of a petition for a writ of

audita     querela      when   that     challenge     is       cognizable       under

§ 2255.”).

            Accordingly, we deny Wright’s pending motion for an

evidentiary     hearing    and   his    petition     for   a    writ     of    audita

querela.     We dispense with oral argument because the facts and

                                         2
legal    contentions   are   adequately   presented    in    the    materials

before   the   court   and   argument   would   not   aid   the    decisional

process.



                                                            PETITION DENIED




                                    3